IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF                                        No. 84895
                REINSTATEMENT OF WILLIAM A.
                SWAFFORD, BAR NO. 11469.
                                                                            MED
                                                                            SEP 1 2 202
                                                                          EL
                                                                       CIE
                                                                       BY
                                                                               EF DEPUTY CLERK



                             ORDER OF CONDITIONAL REINSTATEMENT
                            This is an automatic review of a Northern Nevada Disciplinary
                Board hearing panel's recommendation to reinstate attorney William A.
                Swafford with certain conditions. No briefs have been filed and this matter
                has therefore been submitted on the record. SCR 116(2).
                            In September 2016, this court suspended Swafford from the
                practice of law for six months and one day. In re Discipline of Swafford, No.
                70200, 2016 WL 5819749 (Nev. Sept. 22, 2016) (Order of Suspension). The
                discipline order also required that, before seeking reinstatement, Swafford
                pay the costs of the disciplinary proceedings. Id. We again suspended
                Swafford for six months and one day in September 2017, to run consecutive
                to his previous suspension. In re Discipline of Swafford, No. 71844, 2017
                WL 3996845 (Nev. Sept. 11, 2017) (Order of Suspension). The discipline
                order required that, before seeking reinstatement, Swafford had to obtain a
                fitness-for-duty evaluation from a licensed neurologist, participate in any
                fee dispute initiated by a client and pay any resulting award, and pay the
                costs of the disciplinary proceedings.       Id.   Swafford petitioned for
                reinstatement on September 20, 2021, having complied with nearly all of
                the requirements in the disciplinary orders. Shortly after the hearing on

SUPREME COURT
     OF
   NEVADA
                                                                                          r3
(0) I947A
                      his petition for reinstatement, Swafford satisfied the final remaining
                      condition (that he pay any client fee arbitration award).
                                  Based on our de novo review, we agree that Swafford has
                      satisfied his burden in seeking reinstatement by clear and convincing
                      evidence.    See SCR 116(2)       (providing that    an     attorney seeking
                      reinstatement must demonstrate compliance with reinstatement criteria
                      "by clear and convincing evidence"); Application of Wright, 75 Nev. 111, 112-
                      13, 335 P.2d 609, 610 (1959) (reviewing a decision on a petition for
                      reinstatement de novo).    We therefore grant the petition and reinstate
                      Swafford to the practice of law subject to the following conditions:
                                  (1) Swafford must remedy any administrative
                                  suspension and become current on his CLE
                                  requirements.'
                                  (2) Swafford must complete 5 CLE credits (3 ethics
                                  and 2 law practice management) within 90 days of
                                  reinstatement and report the completion of those
                                  credits directly to the Office of Bar Counsel.
                                  (3) Swafford must pay the reinstatement hearing
                                  costs pursuant to SCR 120(5) within 30 days of
                                  reinstatement.
                                  (3) For two years after the date of reinstatement:
                                        (a) Swafford is prohibited from solo practice
                                  and must be under the supervision of another
                                  attorney.
                                       (b) Swafford must continue to meet with
                                  appropriate medical providers and follow their
                                  recommendations.



                            1Swafford  was administratively suspended for failing to pay
                      membership fees and failing to comply with CLE requirements. See SCR
                      93(12); SCR 212. He therefore must comply with SCR 93(13) and SCR 213
                      before resuming the practice of law.

SUPREME COURT
        OF
     NEVADA
                                                            2
(0) I 947A 4546,5r,
                                   (c) Swafford must report every 90 days to the
                            Office of Bar Counsel regarding his compliance
                            with the first two conditions, including (a) the name
                            of his supervising attorney and (b) the name of his
                            medical providers, that he continues to undergo
                            treatment, and that he continues to be fit to
                            practice law.     The quarterly reports must be
                            counter-signed by the supervisor and the medical
                            provider.
                See SCR 116(5) (allowing for conditions on reinstatement).
                            It is so ORDERED.



                                                                , C.J.
                                        Parraguirre


                                          , J.
                Hardesty                                   Stiglich


                                            J.
                Cadish                                     Silver




                Pickering                                  Herndon




                cc:   Law Offices William Swafford LLC
                      Chair, Northern Nevada Disciplinary Board
                      Bar Counsel, State Bar of Nevada
                      Executive Director, State Bar of Nevada
                      Admissions Office, U.S. Supreme Court



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A